        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 1 of 37




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

PORTUS SINGAPORE PTE LTD,
and PORTUS PTY LTD.,

             Plaintiffs,
                                           CIVIL ACTION NO. 6:20-cv-605
      v.

ADT, LLC
                                            JURY TRIAL REQUESTED
             Defendant.


               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiffs Portus Singapore Pte Ltd. and Portus Pty Ltd. (“Plaintiffs”) file this

Complaint for Patent Infringement against ADT LLC dba ADT Security Services

(“ADT” or “Defendant”), and states as follows:

                                  THE PARTIES

      1.    Plaintiff Portus Singapore Pte Ltd. is a company organized under the

laws of the Republic of Singapore.

      2.    Plaintiff Portus Pty Ltd. is a subsidiary of Portus Singapore Pte Ltd.,

and a company organized under the laws of Australia.

                           JURISDICTION AND VENUE

      3.    This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises
         Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 2 of 37




under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including, without

limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

       4.     ADT is registered to do business in Texas and can be served via its

registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas,

TX 75201-3136.

       5.     ADT maintains a permanent physical presence within the Western

District of Texas and has one or more regular and established places of business

within the district.

       6.     ADT maintains a regular and established place of business within the

Western District of Texas at 1817 W Braker Lane, Austin, TX 78758.

       7.     ADT maintains a regular and established place of business within the

Western District of Texas at 12305 Mercantile Ave, El Paso, TX 79928.

       8.     ADT has placed infringing products, like ADT Pulse, into the stream

of commerce knowing or understanding that such products would be used in the

United States, including in the Western District of Texas.

       9.     ADT has used ADT Pulse in the Western District of Texas, at least

through its own use or testing.

       10.    ADT has used ADT Pulse in the Western District of Texas, at least

through demonstration including through demonstrations during sales or installation.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 2
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 3 of 37




      11.    This Court has personal jurisdiction over ADT at least because ADT is

registered to do business in Texas, has one or more places of business within the

District, has made, used, offered to sell and sold the accused products within the

District thus committing acts of infringement within the District, and placed

infringing products, like ADT Pulse, into the stream of commerce knowing or

understanding that such products would be used in the United States, including in

the Western District of Texas.

      12.    Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the

grounds that Defendant has committed acts of infringement in the district and has a

regular and established place of business in the district.

                                 THE ’526 PATENT

      13.    Portus Singapore Pte Ltd. is the owner by assignment from the

inventors, Charles Cameron Lindquist and Timothy John Lindquist, of all right, title,

and interest in and to United States Patent Number 8,914,526 (the “’526 Patent”),

titled “Local and Remote Monitoring Using a Standard Web Browser” including the

right to sue for all past infringement.

      14.    Portus Pty Ltd. is the exclusive licensee of the ’526 Patent.

      15.    Attached to this Complaint as Exhibit A is a true and correct copy of

the ’526 Patent.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 3
          Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 4 of 37




      16.     The ’526 Patent issued from United States Patent and Trademark Office

application no. 09/868,417, which was based on a PCT application no. 99/01128,

which was filed on December 17, 1999. That PCT application was based on

Australian patent application (PP 7764) filed on December 17, 1998.

      17.     The Patent Office issued the ’526 Patent on December 16, 2014, after

a full and fair examination.

      18.     The ’526 Patent is valid and enforceable.

      19.     The ’526 Patent describes a home security and control system for

monitoring and controlling an external environment such as a home environment

comprising: an Internet browser connectable to an extranet; an extranet located

external to the home environment and accessible via the Internet browser; a

communications server located in the extranet and adapted to interconnect on

demand with one of a series of connection gateways located in predetermined home

environments; and a connection gateway located in the home environment adapted

to control and/or monitor the operation of at least one security device in the home

environment; wherein upon accessing a predetermined address by the Internet

browser on the extranet, the communications server connects to a predetermined one

of the connection gateways to control and/or monitor the operation of the security

device.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 4
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 5 of 37




      20.     The inventors of the ’526 Patent, recognized that home automation and

security systems had become more advanced and that the “[u]sers often have a

common need to control and monitor such systems both locally and remotely.” ’526

Patent at 1:35-36. However, despite the growing complexity of these systems, users

“generally must resort to non-visual monitoring and control mechanisms for remote

operation [such as] by telephone through codes entered via a telephone handset.” Id.

at 1:40-41.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 5
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 6 of 37




      21.   The ’526 Patent provides several advantages over the prior art such as:

a) allowing remote control of a home security system through operation of a website

rather than through the cumbersome automated systems and choices provided via

telephone; b) providing a geographically independent standard interface for remote

connection to a home security system that is universally accessible and not platform

or hardware dependent.

      22.   A person of ordinary skill in the art at the time of the invention would

have recognized that the steps (and combination of steps) claimed in the ’526 Patent

were, at the time of invention, unconventional and describe remote monitoring of

home security and automation systems in a way that, at the time of the invention,

was not routine.

      23.   A person of ordinary skill in the art at the time of the invention would

have understood that, at the time of the invention, there was no conventional manner

in which to use a web browser remotely to monitor and control home automation

and security systems. A skilled artisan, at the time of the invention, would have

recognized the problem that such remote monitoring at the time of the invention

could only be accomplished via cumbersome telephone-based input and automation

systems.

      24.   The ’526 Patent provides technical solutions to this problem not solved

in the prior art. By using a web browser so that “when a customer connects to their


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 6
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 7 of 37




home, their home effectively appears to them as a website, with all devices, security

and otherwise, accessible for monitoring and control.” ’526 Patent at 2:49-52.

      25.    Claim 1 of the ’526 Patent recites:

  1. A system for remote access of home networks in respective user premises
  comprising:
     [a] an Internet browser hardware device including a processor running an
     Internet browser;
     [b] an extranet located external to said user premises and accessible via said
     Internet browser;
     [c] a plurality of connection gateways each comprising a hardware
     processor, each of at least a subset of which is located in a respective one of
     the user premises and is part of the respective home network of the
     respective user premises; and
     [d] at least one communications server that each comprises a hardware
     processor located in said extranet and adapted to interconnect on-demand
     with said connection gateways;
wherein:
     [e] each of the at least the subset of the plurality of connection gateways is
     accessible by the at least one communications server and is
     communicatively coupled to one or more networked components of the
     respective home network in which the respective connection gateway is
     located, the at least one communications server not being communicatively
     coupleable to the one or more networked components of the respective home
     network; and
     [f] responsive to user-input of a Uniform Resource Locator (URL) in
     accordance with which said Internet browser accesses a predetermined
     address on said extranet to which address the URL corresponds, in which
     accessing said Internet browser provides authorization data, one of said at
     least one communications server subsequently:
          [f][1] determines which one of said home networks in which one of said
          connection gateways is located said authorization data indicates
          authority to at least one of control and monitor; and
          [f][2]creates a new communications session between said
          communications server and said one of said connection gateways located
          in said determined one of said home networks to at least one of control




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 7
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 8 of 37




            and monitor operation of at least one service in said home network, by
            which communications session the extranet:
               [f][2][i] obtains information contained within the home network
               from the connection gateway of the determined home network; and
               [f][2][ii] serves a webpage to the Internet browser via which the
               information from the connection gateway of the determined home
               network is provided to said Internet browser.

      26.     A person skilled in the art at the time of the invention would have

understood that the system of using an Internet browser; an extranet external to the

user premises and accessible via the Internet browser; a plurality of connection

gateways that are part of the home network; and a communications server located in

the extranet and adapted to communicate on-demand with the connection gateways

was not, at the time of the invention, conventional, well-understood, nor routine.

      27.     A person of ordinary skill in the art at the time of the invention would

have understood that the system described in claim 1 of the ’526 Patent was not, at

the time of the invention, conventional, well-understood, or routine.

      28.     A person skilled in the art at the time of the invention would have

understood that the claims recite steps and structural limitations operating in an

unconventional manner to achieve an improved operation of home security and

automation.

      29.     These technological improvements provide greater cost savings and

efficiencies in allowing remote monitoring of a home security and automation

systems through a web browser.



PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 8
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 9 of 37




      30.    The novel use and arrangement of the specific system recited in the

’526 claims were not well-understood, routine, nor conventional to a person skilled

in the relevant field at the time of the inventions.

                                    THE ’097 PATENT

      31.     Portus Singapore Pte Ltd. is the owner by assignment from the

inventors, Charles Cameron Lindquist and Timothy John Lindquist, of all right, title,

and interest in and to United States Patent Number 9,961,097 (the “’097 Patent”),

titled “System for Remote Access of a User Premises” including the right to sue for

all past infringement.

      32.    Portus Pty Ltd. is the exclusive licensee of the ’097 Patent.

      33.    Exhibit B is a true and correct copy of the ’097 Patent.

      34.    The ’097 Patent issued from application no. 14/536,784 filed on

November 10, 2014.

      35.    The Patent Office issued the ’097 Patent on May 1, 2018, after a full

and fair examination.

      36.    The ’097 Patent is valid and enforceable.

      37.    The ’097 Patent provides several advantages over the prior art such as:

a) allowing remote control of a home security system through operation of a website

rather than through the cumbersome automated systems and choices provided via

telephone; b) providing a geographically independent standard interface for remote


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 9
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 10 of 37




connection to a home security system that is universally accessible and not platform

or hardware dependent.

      38.    A person of ordinary skill in the art at the time of the invention would

have recognized that the steps (and combination of steps) claimed in the ’097 Patent

were, at the time of invention, unconventional and describe remote monitoring of

home security and automation systems in a way that, at the time of the invention,

was not routine.

      39.    A person of ordinary skill in the art at the time of the invention would

have understood that, at the time of the invention, there was no conventional manner

in which to use a web browser remotely to monitor and control home automation

and security systems. A skilled artisan, at the time of the invention, would have

recognized the problem that such remote monitoring at the time of the invention

could only be accomplished via cumbersome telephone-based input and automation

systems.

      40.    The ’097 Patent provides technical solutions to this problem not solved

in the prior art. By using a web browser so that “when a customer connects to their

home, their home effectively appears to them as a website, with all devices, security

and otherwise, accessible for monitoring and control.” ’097 Patent at 2:64-67.

      41.    Claim 1 of the ’097 Patent recites:

   1. A system for remote access of a user premises comprising:


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 10
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 11 of 37




     [a] a first hardware processing circuitry running an access browser module;
     [b] a second hardware processing circuitry located in a first network; and
     [c] a connection gateway that is located in, and is part of a local network of,
     the user premises;
wherein:
     [d] the second hardware processing circuitry is external to the user premises,
     is accessible via the access browser module, and is configured to
     communicate on-demand with the connection gateway;
     [e] the connection gateway is integrated with or communicatively coupled to
     one or more networked components of the local network of the user
     premises; and
     [f] the system is configured such that user-input of a Uniform Resource
     Locator (URL) in accordance with which the first hardware processing
     circuitry, using the access browser module, accesses an address on the first
     network, begins a sequence in which the second hardware processing
     circuitry responsively serves to the first hardware processing circuitry, via
     the access browser module, information regarding at least one of the one or
     more networked components of the local network, which information the
     second hardware processing circuitry obtains from the connection gateway
     without a direct communicative coupling between the second hardware
     processing circuitry and the at least one networked component of the local
     network,
     [g] wherein the sequence includes
          [g][1] the first hardware processing circuitry transmitting to the second
          hardware processing circuitry authentication data indicating authority to
          access the at least one networked component of the local network, the
          transmission of the authentication data being required for the serving of
          the information to the first hardware processing circuitry, and wherein:
              [g][1][i] the user premises is one of a plurality of user premises;
              [g][1][ii]the connection gateway is one of a plurality of connection
              gateways, each of which is located in, and is part of a respective
              local network of, a respective one of the plurality of user premises,
              and to each of which the second hardware processing circuitry is
              configured to connect; and
          [g][2] the sequence further including the second hardware processing
          circuitry determining which one of the local networks the authentication
          data indicates authority to access;
          [g][3] the sequence further including the second hardware processing
          circuitry establishing a new communication session between the first


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 11
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 12 of 37




          hardware processing circuitry and the connection gateway of the
          respective local network that the authentication data indicates authority
          to access upon verification of the authentication data, and
      [h] wherein the second hardware processing circuitry receives, via the
      connection gateway, selected information from at least one of the networked
      components of the local network of the user premises, and stores the selected
      information in the first network for subsequent review by a user associated
      with the user premises, without requiring the user to provide the
      authentication data, and
      [i] wherein the authority to access the at least one networked component of
      the local network by transmitting the authentication data also provides
      authority to access and review the previously stored selected information in
      the first network via the access browser module.

      42.     A person skilled in the art at the time of the invention would have

understood that the system of using an Internet browser; an extranet external to the

user premises and accessible via the Internet browser; a plurality of connection

gateways that are part of the home network; and a communications server located in

the extranet and adapted to communicate on-demand with the connection gateways

was not, at the time of the invention, conventional, well-understood, nor routine.

      43.     A person of ordinary skill in the art at the time of the invention would

have understood that the system described in claim 1 of the ’097 Patent was not, at

the time of the invention, conventional, well-understood, or routine.

      44.     A person skilled in the art at the time of the invention would have

understood that the claims recite steps and structural limitations operating in an

unconventional manner to achieve an improved operation of home security and

automation.



PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 12
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 13 of 37




      45.    These technological improvements provide greater cost savings and

efficiencies in allowing remote monitoring of a home security and automation

systems through a web browser.

      46.    The novel use and arrangement of the specific system recited in the

’097 claims were not well-understood, routine, nor conventional to a person skilled

in the relevant field at the time of the inventions.

                                           ADT

      47.    ADT was founded in 1874.

      48.    ADT is a wholly-owned subsidiary of ADT Inc.

      49.    ADT Inc. is a publicly traded corporation with shares listed on the New

York Stock Exchange.

      50.    ADT Inc. is a “controlled company” and the majority of its shares of

common stock are beneficially owned by funds affiliated with or managed by Apollo

Global Management , LLC.

      51.    Apollo Global Management, LLC is a publicly traded company and

listed on the New York Stock Exchange.

      52.    ADT      states   that   it   has   over   seven   million   customers.

https://jobs.adt.com/about-adt

      53.    ADT states that it has more than 19,000 team members in more than

200 locations. https://jobs.adt.com/about-adt


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 13
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 14 of 37




      54.     ADT states that it has the largest network of security professionals in

the United States. https://investor.adt.com/home/default.aspx

      55.     ADT claims to be a leading provider of security, automation, and smart

home solutions. https://investor.adt.com/home/default.aspx

      56.     ADT claims to offer many ways to help protect customers by delivering

lifestyle-driven solutions via professionally installed, do-it yourself, mobile, and

digital based offerings for residential, small business, and larger commercial

businesses. https://investor.adt.com/home/default.aspx

      57.     ADT’s professional installers use the ADT products to demonstrate

them for customers during installation.

      58.     ADT tests the ADT products to ensure operability and compatibility.

      59.     ADT’s security and automation offerings involve the installation and

monitoring of security and premises automation systems designed to detect

intrusion; control access; sense movement, smoke, fire, carbon monoxide, flooding,

temperature, and other environmental conditions and hazards; and address personal

emergencies     such   as   injuries,   medical   emergencies,   or   incapacitation.

https://s22.q4cdn.com/631128414/files/doc_financials/2020/ar/ADT-Inc-10-K-12-

31-2019-Final.pdf (“ADT 2019 Annual Report”).

      60.     With ADT’s interactive and smart home solutions, ADT customers can

remotely monitor and manage their residential and commercial environments.


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 14
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 15 of 37




Depending on the service plan and type of product installation, customers are able

to remotely access information regarding the security of their residential or

commercial environment, arm and disarm their security systems, adjust lighting or

thermostat levels, monitor and react to defined events, or view real-time video from

cameras covering different areas of their premises from web-enabled devices (such

as smart phones, laptops, and tablet computers) and a customized web portal.

Additionally, ADT’s interactive and smart home solutions enable customers to

create customized and automated schedules for managing lights, thermostats,

appliances, garage doors, cameras, and other connected devices. These systems can

also be programmed to perform additional functions such as recording and viewing

live video and sending text messages or other alerts based on triggering events or

conditions. ADT 2019 Annual Report.

      61.   ADT admits that it is extending the concept of security from the

physical home or business to personal on-the-go security and safety and

cybersecurity. ADT’s customers’ increasingly mobile and active lifestyles have

created new opportunities in the self-monitored DIY products and mobile

technology. ADT’s technology also allows it to integrate with various third-party

connected and wearable devices so that ADT can serve its customers whether they

are at home or on-the-go. Additionally, ADT offers personal emergency response

system products and services, which are supported by its monitoring centers and


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 15
          Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 16 of 37




utilize its security monitoring infrastructure to provide customers with solutions

helping to sustain independent living and encourage better self-care activities. ADT

2019 Annual Report.

      62.     ADT admits that it is dependent on information technology networks

and systems, including Internet and Internet-based or “cloud” computing services,

to collect, process, transmit, and store electronic information. ADT 2019 Annual

Report.

      63.     As of December 31, 2019, ADT operated nine monitoring centers.

ADT 2019 Annual Report.

      64.     ADT serves its largest multi-site customers from its National Accounts

Operation Center (“NAOC”) in Irving, Texas. ADT 2019 Annual Report.

      65.     As of December 31, 2019, ADT served its customer base from more

than 200 sales and service offices located throughout the U.S. From these locations,

ADT’s staff of approximately 5,400 installation and service technicians provides

security and automation system installations and on-premises service and repair.

ADT staffs its sales and service offices to efficiently and effectively make sales calls,

install systems, and provide service support based on customer needs and ADT’s

evaluation of growth opportunities in each market. ADT utilizes third-party

subcontract labor when appropriate to assist with these efforts. ADT maintains the

relevant and necessary licenses related to the provision of installation of security and


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 16
          Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 17 of 37




related services in the jurisdictions in which it operates. ADT’s objective is to

provide a differentiated service experience by providing same-day or next-day

service to the majority of its customers ADT 2019 Annual Report.

      66.     ADT admits that technology trends are creating significant change in

its industry and that innovation has lowered the barriers to entry for interactive,

automation, and smart home solutions. ADT believes a combination of increasing

customer interest in lifestyle and business productivity and technology

advancements will support the increasing penetration of interactive, automation, and

smart home solutions. ADT is focused on extending its leadership position in the

traditional residential and commercial security systems markets while also growing

its share of the new offerings and expanding growth markets. ADT 2019 Annual

Report.

                             THE ACCUSED PRODUCTS

      67.     In recent years, ADT has made, sold, used, and employed various

systems that permit remote monitoring of a home’s security and automation systems

through internet web browsers and smartphone applications. Initially branded as

ADT Pulse, these systems have been marketed as ADT Control and ADT Command.

In this Complaint, the various ADT systems that permit remote monitoring of a

home’s security and automation systems through internet web browser and

smartphone applications, including ADT Pulse, ADT Control, ADT Command, and



PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 17
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 18 of 37




Blue by ADT are referred to as the ADT System or Accused Product. These brands

and systems currently coexist. For example, ADT describes the difference between

ADT            Pulse            and         ADT             Control           as:




      68.   ADT Pulse was released to the public in 2010 and has been updated and

improved on a regular basis since then.

      69.   ADT derives significant revenue from users who install and subscribe

to the ADT System.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 18
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 19 of 37




      70.   The ADT System provides a system for remote access of a plurality of

                   home networks in respective user premises.




https://www.adt.com/pulse.

      71.   ADT ensures the accuracy of the content it publishes on

https://www.adt.com/.



PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 19
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 20 of 37




      72.   The information ADT publishes on https://www.adt.com/pulse

accurately describes the ADT Pulse system.

      73.   The information ADT publishes on https://www.adt.com/control

accurately describes the ADT Control system.

      74.   The information ADT publishes on https://www.adt.com/command

accurately describes the ADT Command system.

      75.   The ADT System provides an internet web portal and smartphone

applications for monitoring home security and automation systems such as through

https://www.adt.com/control-login and the ADT Pulse and Control Applications. In

regular operation of the ADT System by ADT, these applications, and the devices

on which they are run (collectively, the “ADT System Apps”), provide hardware

processing circuitry (first hardware processing circuitry) running an access browser

module or an Internet browser hardware device including a processor running an

Internet          browser            (access            browser            module).




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 20
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 21 of 37




https://portal.adtpulse.com/myhome/19.0.0-89/access/signin.jsp.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 21
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 22 of 37




      76.    The ADT System includes ADT servers that form an extranet that is a

network (first network) located external to a user’s premises (home) and is accessible

via an Internet browser (referred to as “ADT Extranet”). The ADT Extranet includes

a plurality of communications servers with hardware processing circuitry (second

hardware processing circuitry) (referred to as “ADT Communication Servers”).




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 22
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 23 of 37




https://www.adt.com/content/dam/adt/downloads/manuals/ADT_Pulse_Mobile_A

pp_User_Guide.pdf


      77.   The ADT System includes a plurality of connection gateways, such as

the ADT iHub, which can control and monitor devices such as switches, door locks,

thermostats, and other devices (referred to as ADT Connection Gateways). The ADT

Connection Gateways, such as iHub, include a hardware processor. At least a subset

(a plurality) of the ADT Connection Gateways, in normal operation are located in a

user (home) premises and is part of a local (home) network in such premises

(referred to as “ADT Home Network”). The ADT Communications Servers are

configured to connect to the ADT Connection Gateways.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 23
          Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 24 of 37




      https://www.adt.com/help/faq/equipment/gateway-offline


      78.     The ADT Communications Servers are adapted to interconnect on-

demand with the ADT Connection Gateways. The ADT Connection Gateways are

accessible by the ADT Communications Servers.       The ADT Communications

Servers       are     accessible    via     the     ADT        System      Apps.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 24
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 25 of 37




https://www.adt.com/content/dam/adt/downloads/manuals/Touch_Screen_User_G

uide.pdf

      79.   In normal operation of the ADT System, each of the ADT Connection

Gateways that is part of the subset of ADT Connection Gateways that are located in

a user (home) premises is communicatively coupled to, or integrated with, one or

more networked components of the ADT Home Network (for example, devices such

as switches, door locks, thermostats, and other devices) in which the respective

connection gateway is located.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 25
          Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 26 of 37




      80.     In normal operation of the ADT System, the ADT Communications

Server is not communicatively coupleable to the one or more networked components

(for example, devices such as switches, door locks, thermostats, and other devices)

of the ADT Home Network.

      81.     In normal operation of the ADT System by ADT, the system is

configured to be responsive to the input of a URL, at the ADT System Apps, to

access an address on the ADT Extranet, such that the ADT System Apps provide

authorization data. For example, when an ADT System App is used to access the

ADT Extranet to monitor or control devices in the ADT Home Network,

authorization     data    is   provided    by     the    ADT      System      App.




https://www.adt.com/content/dam/adt/downloads/manuals/Web_Portal_User_Guid

e_2.pdf

      82.     In normal operation of the ADT System by ADT, when the ADT

Extranet and an ADT Communications Server are accessed as a result of the input




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 26
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 27 of 37




of the URL at the ADT System Apps, the ADT Communications Server provides

ADT System Apps information regarding at least one of the networked components

of the ADT Home Network.           This information was obtained by the ADT

Communications Server from an ADT Connection Gateway without a direct

coupling between the ADT Communications Server and the networked component.

      83.    In normal operation of the ADT System by ADT, when the ADT

Extranet and ADT Communications Server are accessed as a result of the input of

the URL, the ADT System Apps transmit to an ADT Communications Server the

authentication data, which data indicates authority to access (to control or monitor)

at least one of the networked components on the ADT Home Network. The ADT

Communications Server uses the authorization data to determine which of the ADT

Home Networks includes the ADT Connection Gateway indicated by the

authorization         data         and         upon          its        verification.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 27
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 28 of 37




https://www.adt.com/help/faq/adt-pulse

      84.   In normal operation of the ADT System by ADT, the ADT

Communication Server creates a new communications session between itself and the

ADT Connection Gateway in the ADT Home Network that was determined to be

indicated by the authorization data. Creating this new communications session also

serves to establish a new communication session between the ADT System Apps

and the ADT Connection Gateway in the ADT Home Network. In normal operation

of the ADT System, the new communications session is used to at least monitor or

control at least one service or networked component in the ADT Home Network.

      85.   In normal operation of the ADT System by ADT, after the new

communications session is created, the ADT Extranet obtains/receives information

contained within the determined ADT Home Network from the ADT Connection

Gateway of that ADT Home Network (for example, from one of the networked




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 28
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 29 of 37




components) and provides such information to the ADT System Apps in the form of

a webpage. In normal operation of the ADT System by ADT, after the new

communications session is created, the ADT Extranet obtains/receives information

contained within the determined ADT Home Network from the ADT Connection

Gateway of that ADT Home Network (for example, from one of the networked

components) and, provided the authentication data transmitted from the ADT

System Apps has been verified, saves such information in the ADT System Apps for

subsequent review by a user associated with the ADT Home Network without

requiring    the     user     to     provide      the    authentication    data.




https://www.youtube.com/watch?v=PdoeMsHDxo8&feature=emb_rel_pause




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 29
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 30 of 37




https://www.youtube.com/watch?v=QgnAtvw7D60&feature=emb_rel_pause

 COUNT I – DIRECT PATENT INFRINGEMENT OF THE ’526 PATENT

      86.    Plaintiffs reallege and incorporate by reference the allegations set forth

above, as if set forth verbatim herein.

      87.    ADT has directly infringed the ’526 Patent in violation of 35 U.S.C. §

271(a) by one or more of the following: (1) making the ADT System (an “Accused

Product”) which embodies the patented inventions of at least claim 1 of the ’526

Patent, by combining all elements of the ADT System as described above, in a

manner that meets each limitation of at least claim 1 of the ’526 Patent; and (2) using,

or putting into service, including through its own use, testing, and demonstration,

the ADT System which embodies the patented inventions of at least claim 1 of the


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 30
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 31 of 37




’526 Patent, by operating the ADT System when all elements of such system are

combined as described above, thus meeting each limitation of at least claim 1 of the

’526 Patent.

      88.      ADT’s infringing Accused Products include, without limitation, ADT

Pulse, ADT Control, ADT Command, Blue by ADT, and other remote security and

automation control systems with the same or similar features and functionality that

satisfy each element of one or more asserted claims.

      89.      The Accused Products, when combined and used as described above,

satisfy each and every element of each asserted claim of the ’526 Patent either

literally or under the doctrine of equivalents.

      90.      Defendant’s infringing activities are and have been without authority

or license under the ’526 Patent.

      91.      Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts in an amount subject to proof

at trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court, pursuant to 35 U.S.C. § 284.

               INDIRECT INFRINGEMENT OF THE ’526 PATENT

      92.      Plaintiffs realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 31
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 32 of 37




      93.    As of the filing of this Complaint, Plaintiffs do not have sufficient

information to determine whether ADT had knowledge, prior to the filing and

service of this Complaint, of the ’526 Patent and whether ADT’s actions, or the

actions of ADT’s customers resulting from ADT’s advertisements, instructions,

advice, and guidance as provided by user manuals and instructions, ADT’s website,

ADT’s installation technicians, ADT’s support and help services, and otherwise,

directly infringed one or more claims of the ’526 Patent.

      94.    ADT admits that it reviews third-party intellectual property rights.

ADT 2019 Annual Report.

      95.    Because ADT reviews third party intellectual property rights, ADT may

have become aware of the ’526 Patent prior to the filing of this action.

      96.    In 2015, ADT received a one-page summary of the Portus patent

portfolio, which included the ’526 Patent. ADT was invited to access a data room

with infringement claim charts and evidence that ADT was, at the time, infringing

the ’526 Patent. At this time, it is not known whether ADT accessed the data room,

the infringement claim charts, or evidence of infringement.

      97.    In early 2002, Portus’s Tim Lindquist communicated with, among

others, Peter Ellis and Neal Griffith of ADT Security, which was previously known

as Tyco International, a predecessor-in-interest to ADT, concerning Portus’s

products and the inventions described in the ’526 Patent.


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 32
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 33 of 37




      98.    Should discovery reveal ADT’s knowledge of the ’526 Patent and its

alleged infringement by ADT or ADT’s access of the information in the data room,

Plaintiffs may seek leave of Court to amend their Complaint to allege indirect

infringement.

COUNT II – DIRECT PATENT INFRINGEMENT OF THE ’097 PATENT

      99.    Plaintiffs reallege and incorporate by reference the allegations set forth

above, as if set forth verbatim herein.

      100. ADT has directly infringed the ’097 Patent in violation of 35 U.S.C. §

271(a) by one or more of the following: (1) making the ADT System which

embodies the patented inventions of at least claim 1 of the ’097 Patent, by combining

all elements of the ADT System as described above, in a manner that meets each

limitation of at least claim 1 of the ’097 Patent; and (2) using, or putting into service,

including through its own use, testing, and demonstration, the ADT System which

embodies the patented inventions of at least claim 1 of the ’097 Patent, by operating

the ADT System when all elements of such system are combined as described above,

thus meeting each limitation of at least claim 1 of the ’097 Patent.

      101. ADT’s infringing Accused Products include, without limitation, ADT

Pulse, ADT Control, ADT Command, Blue by ADT and other remote security and

automation control systems with the same or similar features and functionality that

satisfy each element of one or more asserted claims.


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 33
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 34 of 37




      102. The Accused Products satisfy each and every element of each asserted

claim of the ’097 Patent either literally or under the doctrine of equivalents.

      103. Defendant’s infringing activities are and have been without authority

or license under the ’097 Patent.

      104. Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts in an amount subject to proof

at trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court, pursuant to 35 U.S.C. § 284.

             INDIRECT INFRINGEMENT OF THE’097 PATENT

      105. Plaintiffs reallege and incorporate by reference the allegations set forth

above, as if set forth verbatim herein.

      106. As of the filing of this Complaint, Plaintiffs do not have sufficient

information to determine whether ADT had knowledge, prior to the filing and

service of this Complaint, of the ’097 Patent and whether ADT’s actions, or the

actions of ADT’s customers resulting from ADT’s advertisements, instructions,

advice, and guidance as provided by user manuals and instructions, ADT’s website,

ADT’s installation technicians, ADT’s support and help services, and otherwise,

directly infringed one or more claims of the ’097 Patent.

      107. ADT admits that it reviews third-party intellectual property rights.

ADT 2019 Annual Report.


PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 34
        Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 35 of 37




      108. Because ADT reviews third party intellectual property rights, ADT may

have become aware of the ’097 Patent prior to the filing of this action.

      109. In 2015, ADT received a one-page summary of the Portus patent

portfolio, which included the application that resulted in the ’097 Patent. ADT was

invited to access a data room with infringement claim charts and evidence that ADT

was, at the time, infringing the ’526 Patent, the predecessor to the ’097 Patent. At

this time, it is not known whether ADT accessed the data room, the infringement

claim charts, or evidence of infringement.

      110. In early 2002, Portus’s Tim Lindquist communicated with, among

others, Peter Ellis and Neal Griffith of ADT Security, which was previously known

as Tyco International, a predecessor-in-interest to ADT, concerning Portus’s

products and the inventions described in the ’526 Patent.

      111. Should discovery reveal ADT’s knowledge of the ’526 Patent and its

alleged infringement or the application resulting in the ’097 Patent or ADT’s access

of the information in the data room, Plaintiffs may seek leave of Court to amend

their Complaint to allege indirect infringement.

                                 JURY DEMAND

      112. Plaintiffs hereby demand a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 35
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 36 of 37




                             PRAYER FOR RELIEF

      Plaintiffs respectfully request that the Court find in their favor and against

Defendant, and that the Court grant Plaintiffs the following relief:

      A.     An adjudication that one or more claims of the ’526 and ’097 Patents

             have been infringed, either literally and/or under the doctrine of

             equivalents, by Defendant;

      B.     An accounting and an award to Plaintiffs of damages adequate to

             compensate Plaintiffs for the Defendant’s acts of infringement, together

             with pre-judgment and post-judgment interest and costs pursuant to 35

             U.S.C. § 284;

      C.     That this Court declare this to be an exceptional case and award

             Plaintiff its reasonable attorneys’ fees and expenses in accordance with

             35 U.S.C. § 285; and

      D.     Any further relief that this Court deems just and proper.

Respectfully submitted this 2nd day of July, 2020.

                                       By: Kevin S. Kudlac
                                           Kevin S. Kudlac
                                           State Bar No. 00790089
                                           kevin@connorkudlaclee.com
                                           Jennifer Tatum Lee
                                           State Bar No. 24046950
                                           jennifer@connorkudlaclee.com
                                           Cabrach J. Connor
                                           State Bar No. 24036390



PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 36
       Case 6:20-cv-00605-ADA Document 1 Filed 07/02/20 Page 37 of 37




                                       cab@connorkudlaclee.com
                                       Christopher E. Hanba
                                       State Bar No. (Michigan) P81732
                                       chris@connorkudlaclee.com
                                       Joshua G. Jones
                                       State Bar No. 24065517
                                       josh@connorkudlaclee.com

                                       CONNOR KUDLAC LEE PLLC
                                       609 Castle Ridge Road, Suite 450
                                       Austin, Texas 78746
                                       512.777.1254 Telephone
                                       888.387.1134 Facsimile

                                       ATTORNEYS FOR PLAINTIFF




PORTUS ORIGINAL COMPLAINT AGAINST ADT - Page 37
